Exhibit 10.79

 

Global Gold Corporation

Promissory Note  

 

$ 3,932,433.25

 

 

 

 

 

 

 

 

July 1, 2017

 

FOR VALUE RECEIVED including but not limited amounts due under prior agreements
being consolidated here, Global Gold Corporation, a Delaware corporation with
offices in Rye, New York ("Maker"), promises to pay to Drury J. Gallagher with
an address at 109 Andalusia Way, Palm Beach Gardens, FL 33418 ("Payee"), in
lawful money of the United States of America, the principal sum of Three Million
Nine Hundred Thirty Two Thousand Four Hundred Thirty Three Dollars and Twenty
Five Cents ($3,932,433.25), together with interest in arrears on the unpaid
principal balance at an annual rate equal to five percent (5%), in the manner
provided below. Interest shall be calculated on the basis of a year of 365 or
366 days, as applicable, and charged for the actual number of days elapsed.

 

1. PAYMENTS AND SECURITY

 

1.1 PRINCIPAL AND INTEREST

 

The principal amount of this Note shall be due and payable after 2:00 pm on
September 1, 2017 on Payee’s demand.

 

1.2 MANNER OF PAYMENT

 

All payments of principal and interest on this Note shall be made by bank
cashier's check or by wire transfer of immediately available funds to Payee’s
account at such other place as Payee shall designate to Maker in writing. If any
payment of principal or interest on this Note is due on a day that is not a
Business Day, such payment shall be due on the next succeeding Business Day, and
such extension of time shall be taken into account in calculating the amount of
interest payable under this Note. "Business Day" means any day other than a
Saturday, Sunday or legal holiday in the State of New York, USA.

 

1.3      SECURITY INTEREST

 

To secure the prompt payment and performance to the Payee of all amounts due or
owing hereunder, Maker hereby assigns, pledges and grants to Payee a continuing
security interest in and to and lien on all of its real and personal property,
wherever located, including, without limitation, all accounts (including,
without limitation, all deposit accounts, securities accounts and commodity
accounts), claims (including, without limitation, all existing and future tort
claims), chattel paper (including, without limitation, electronic chattel
paper), contract rights, letter of credit rights, documents, receivables,
equipment, general intangibles (including any and all partnership or membership
interests owned by Maker), investment property, instruments, inventory,
software, and all products and proceeds] (the “Collateral”). Maker shall take
all action that may be necessary, or that Payee may reasonably request, so as at
all times to maintain the validity, perfection, enforceability and priority of
Payee's security interest in and lien on the Collateral or to enable Payee to
protect, exercise or enforce its rights hereunder and in the Collateral. By its
signature hereto, Maker hereby authorizes Payee (at its option) to file, one or
more financing, continuation, or amendment statements pursuant to the Uniform
Commercial Code in form and substance satisfactory to Payee to the extent
necessary or desirable to perfect its security interest in the Collateral and
Maker covenants that no person shall be granted senior security rights. All
charges, expenses and fees Payee may incur in doing any of the foregoing, and
any local taxes relating thereto, shall be paid to Payee. The security interest
in the collateral granted under this Note is pari passu with the security
interests granted to Ian Hague, Nicholas Aynilian, Jan Dulman, Lester Caesar,
and Van Krikorian on the date hereof.

 

 

--------------------------------------------------------------------------------

 

 

2. DEFAULTS

 

2.1 EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events with respect to Maker
shall constitute an event of default hereunder ("Event of Default"):

 

(a)     If Maker shall fail to pay when due any payment of principal or interest
on this Note and such failure continues for ten (10) days after Payee notifies
Maker thereof in writing.

 

(b)     If, pursuant to or within the meaning of law relating to insolvency or
relief of debtors (a "Bankruptcy Law"), a Maker shall (i) commence a voluntary
case or proceeding; (ii) consent to the entry of an order for relief against it
in an involuntary case; (iii) consent to the appointment of a trustee, receiver,
assignee, liquidator or similar official; (iv) make an assignment for the
benefit of its creditors; or (v) admit in writing its inability to pay its debts
as they become due.

 

(c)     If a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against a Maker in an involuntary case;
(ii) appoints a trustee, receiver, assignee, liquidator or similar official for
Maker or substantially all of Maker's properties; or (iii) orders the
liquidation of Maker, and in each case the order or decree is not dismissed
within 30 days.

 

2.2 NOTICE BY MAKER

 

Maker shall notify Payee in writing within five days after the occurrence of any
Event of Default of which Maker acquires knowledge.

 

2.3 REMEDIES

 

Upon the occurrence of an Event of Default hereunder (unless all Events of
Default have been cured or waived by Payee), Payee may, at its option, (i) by
written notice to Maker, declare the entire unpaid principal balance of this
Note, together with all accrued interest thereon, immediately due and payable
regardless of any prior forbearance and (ii) exercise any and all rights and
remedies available to it under applicable law, including, without limitation,
the right to collect from Maker all sums due under this Note. Maker shall pay
all reasonable costs and expenses incurred by or on behalf of Payee in
connection with Payee's exercise of any or all of its rights and remedies under
this Note, including, without limitation, reasonable attorneys' fees. 

 

 

--------------------------------------------------------------------------------

 

 

3. MISCELLANEOUS

 

3.1 WAIVER

 

The rights and remedies of Payee under this Note shall be cumulative and not
alternative. No waiver by Payee of any right or remedy under this Note shall be
effective unless in a writing signed by Payee. Neither the failure nor any delay
in exercising any right, power or privilege under this Note will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege by Payee will preclude any other or further
exercise of such right, power or privilege or the exercise of any other right,
power or privilege. To the maximum extent permitted by applicable law, (a) no
claim or right of Payee arising out of this Note can be discharged by Payee, in
whole or in part, by a waiver or renunciation of the claim or right unless in a
writing signed by Payee; (b) no waiver that may be given by Payee will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on Maker will be deemed to be a waiver of any obligation of
Maker or of the right of Payee to take further action without notice or demand
as provided in this Note. Maker hereby waives presentment, demand, protest and
notice of dishonor and protest.

 

3.2 NOTICES

 

Any notice required or permitted to be given hereunder shall be given to the
principal addresses of Maker and Payee or as otherwise provided in writing.

 

3.3 SEVERABILITY

 

If any provision in this Note is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Note will remain in full
force and effect. Any provision of this Note held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

3.4 GOVERNING LAW AND ARBITRATION

 

This Note will be governed by and construed under the laws of the State of New
York without regard to conflicts-of-laws principles that would require the
application of any other law. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof will be settled by binding
arbitration in New York, New York, before a single arbitrator, which is agreed
to by all parties, in accordance with the rules of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator may be entered
by a party in any court having jurisdiction hereof.

 

 

--------------------------------------------------------------------------------

 

 

3.5 PARTIES IN INTEREST

 

This Note shall not be assigned or transferred by Payee without the express
prior written consent of Maker. Subject to the preceding sentence, this Note
will be binding in all respects upon Maker and inure to the benefit of Payee and
its successors and assigns.

 

3.6 SECTION HEADINGS; CONSTRUCTION

 

The headings of Sections in this Note are provided for convenience only and will
not affect its construction or interpretation. All references to "Section" or
"Sections" refer to the corresponding Section or Sections of this Note unless
otherwise specified. All words used in this Note will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the words "hereof' and "hereunder" and similar references refer to
this Note in its entirety and not to any specific section or subsection hereof,
the words "including" or "includes" do limit the preceding words or terms and
the word "or" is used in the inclusive sense. Maker acknowledges that it has had
the opportunity to consult with independent counsel before entering this
agreement.

 

IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first stated above.

 

MAKER

Global Gold Corporation

 

 

By:_____________________________

 Van Z. Krikorian, Chairman & CEO

 

 

 

 

Acknowledged and Agreed,

 

 

_______________________________

Drury J. Gallagher

 

 

--------------------------------------------------------------------------------

 

 

Global Gold Corporation

Promissory Note

 

$ 1,344,454.25 July 1, 2017

                                           

FOR VALUE RECEIVED including but not limited amounts due under prior agreements
being consolidated here, Global Gold Corporation, a Delaware corporation with
offices in Rye, New York ("Maker"), promises to pay to Van Krikorian with an
address at 5 Frederick Court, Harrison, NY 10528 ("Payee"), in lawful money of
the United States of America, the principal sum of One Million Three Hundred
Forty Four Thousand Four Hundred Fifty Four Dollars and Twenty Five Cents
($1,344,454.25), together with interest in arrears on the unpaid principal
balance at an annual rate equal to five percent (5%), in the manner provided
below. Interest shall be calculated on the basis of a year of 365 or 366 days,
as applicable, and charged for the actual number of days elapsed.

 

1. PAYMENTS AND SECURITY

 

1.1 PRINCIPAL AND INTEREST

 

The principal amount of this Note shall be due and payable after 2:00 pm on
September 1, 2017 on Payee’s demand.

 

1.2 MANNER OF PAYMENT

 

All payments of principal and interest on this Note shall be made by bank
cashier's check or by wire transfer of immediately available funds to Payee’s
account at such other place as Payee shall designate to Maker in writing. If any
payment of principal or interest on this Note is due on a day that is not a
Business Day, such payment shall be due on the next succeeding Business Day, and
such extension of time shall be taken into account in calculating the amount of
interest payable under this Note. "Business Day" means any day other than a
Saturday, Sunday or legal holiday in the State of New York, USA.

 

1.3      SECURITY INTEREST

 

To secure the prompt payment and performance to the Payee of all amounts due or
owing hereunder, Maker hereby assigns, pledges and grants to Payee a continuing
security interest in and to and lien on all of its real and personal property,
wherever located, including, without limitation, all accounts (including,
without limitation, all deposit accounts, securities accounts and commodity
accounts), claims (including, without limitation, all existing and future tort
claims), chattel paper (including, without limitation, electronic chattel
paper), contract rights, letter of credit rights, documents, receivables,
equipment, general intangibles (including any and all partnership or membership
interests owned by Maker), investment property, instruments, inventory,
software, and all products and proceeds] (the “Collateral”). Maker shall take
all action that may be necessary, or that Payee may reasonably request, so as at
all times to maintain the validity, perfection, enforceability and priority of
Payee's security interest in and lien on the Collateral or to enable Payee to
protect, exercise or enforce its rights hereunder and in the Collateral. By its
signature hereto, Maker hereby authorizes Payee (at its option) to file, one or
more financing, continuation, or amendment statements pursuant to the Uniform
Commercial Code in form and substance satisfactory to Payee to the extent
necessary or desirable to perfect its security interest in the Collateral and
Maker covenants that no person shall be granted senior security rights. All
charges, expenses and fees Payee may incur in doing any of the foregoing, and
any local taxes relating thereto, shall be paid to Payee. The security interest
in the collateral granted under this Note is pari passu with the security
interests granted to Drury J. Gallagher, Nicholas Aynilian, Lester Caesar, Jan
Dulman, and Ian Hague on the date hereof.

 

 

--------------------------------------------------------------------------------

 

 

2. DEFAULTS

 

2.1 EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events with respect to Maker
shall constitute an event of default hereunder ("Event of Default"):

 

(a)     If Maker shall fail to pay when due any payment of principal or interest
on this Note and such failure continues for ten (10) days after Payee notifies
Maker thereof in writing.

 

(b)     If, pursuant to or within the meaning of law relating to insolvency or
relief of debtors (a "Bankruptcy Law"), a Maker shall (i) commence a voluntary
case or proceeding; (ii) consent to the entry of an order for relief against it
in an involuntary case; (iii) consent to the appointment of a trustee, receiver,
assignee, liquidator or similar official; (iv) make an assignment for the
benefit of its creditors; or (v) admit in writing its inability to pay its debts
as they become due.

 

(c)     If a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against a Maker in an involuntary case;
(ii) appoints a trustee, receiver, assignee, liquidator or similar official for
Maker or substantially all of Maker's properties; or (iii) orders the
liquidation of Maker, and in each case the order or decree is not dismissed
within 30 days.

 

2.2 NOTICE BY MAKER

 

Maker shall notify Payee in writing within five days after the occurrence of any
Event of Default of which Maker acquires knowledge.

 

2.3 REMEDIES

 

Upon the occurrence of an Event of Default hereunder (unless all Events of
Default have been cured or waived by Payee), Payee may, at its option, (i) by
written notice to Maker, declare the entire unpaid principal balance of this
Note, together with all accrued interest thereon, immediately due and payable
regardless of any prior forbearance and (ii) exercise any and all rights and
remedies available to it under applicable law, including, without limitation,
the right to collect from Maker all sums due under this Note. Maker shall pay
all reasonable costs and expenses incurred by or on behalf of Payee in
connection with Payee's exercise of any or all of its rights and remedies under
this Note, including, without limitation, reasonable attorneys' fees.

 

 

--------------------------------------------------------------------------------

 

 

3. MISCELLANEOUS

 

3.1 WAIVER

 

The rights and remedies of Payee under this Note shall be cumulative and not
alternative. No waiver by Payee of any right or remedy under this Note shall be
effective unless in a writing signed by Payee. Neither the failure nor any delay
in exercising any right, power or privilege under this Note will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege by Payee will preclude any other or further
exercise of such right, power or privilege or the exercise of any other right,
power or privilege. To the maximum extent permitted by applicable law, (a) no
claim or right of Payee arising out of this Note can be discharged by Payee, in
whole or in part, by a waiver or renunciation of the claim or right unless in a
writing signed by Payee; (b) no waiver that may be given by Payee will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on Maker will be deemed to be a waiver of any obligation of
Maker or of the right of Payee to take further action without notice or demand
as provided in this Note. Maker hereby waives presentment, demand, protest and
notice of dishonor and protest.

 

3.2 NOTICES

 

Any notice required or permitted to be given hereunder shall be given to the
principal addresses of Maker and Payee or as otherwise provided in writing.

 

3.3 SEVERABILITY

 

If any provision in this Note is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Note will remain in full
force and effect. Any provision of this Note held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

3.4 GOVERNING LAW AND ARBITRATION

 

This Note will be governed by and construed under the laws of the State of New
York without regard to conflicts-of-laws principles that would require the
application of any other law. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof will be settled by binding
arbitration in New York, New York, before a single arbitrator, which is agreed
to by all parties, in accordance with the rules of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator may be entered
by a party in any court having jurisdiction hereof.

 

 

--------------------------------------------------------------------------------

 

 

3.5 PARTIES IN INTEREST

 

This Note shall not be assigned or transferred by Payee without the express
prior written consent of Maker. Subject to the preceding sentence, this Note
will be binding in all respects upon Maker and inure to the benefit of Payee and
its successors and assigns.

 

3.6 SECTION HEADINGS; CONSTRUCTION

 

The headings of Sections in this Note are provided for convenience only and will
not affect its construction or interpretation. All references to "Section" or
"Sections" refer to the corresponding Section or Sections of this Note unless
otherwise specified. All words used in this Note will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the words "hereof' and "hereunder" and similar references refer to
this Note in its entirety and not to any specific section or subsection hereof,
the words "including" or "includes" do limit the preceding words or terms and
the word "or" is used in the inclusive sense. Maker acknowledges that it has had
the opportunity to consult with independent counsel before entering this
agreement.

 

IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first stated above.

 

MAKER

Global Gold Corporation

 

 

By:_____________________________

     Drury J. Gallagher, Treasurer

 

 

Acknowledged and Agreed, except for contingent bonus amount,

 

 

_______________________________

Van Z. Krikorian

 

 

--------------------------------------------------------------------------------

 

 

Global Gold Corporation

Promissory Note

 

$ 166,300.41  July 1, 2017

                                                

FOR VALUE RECEIVED including but not limited amounts due under prior agreements
being consolidated here, Global Gold Corporation, a Delaware corporation with
offices in Rye, New York ("Maker"), promises to pay to Ian Hague with an address
at 105 West 29th Street, Apartment 46A, New York, NY 10001 ("Payee"), in lawful
money of the United States of America, the principal sum of One Hundred Sixty
Six Thousand Three Hundred Dollars and Forty One Cents ($166,300.41), together
with interest in arrears on the unpaid principal balance at an annual rate equal
to five percent (5%), in the manner provided below. Interest shall be calculated
on the basis of a year of 365 or 366 days, as applicable, and charged for the
actual number of days elapsed.

 

1. PAYMENTS AND SECURITY

 

1.1 PRINCIPAL AND INTEREST

 

The principal amount of this Note shall be due and payable after 2:00 pm on
September 1, 2017 on Payee’s demand.

 

1.2 MANNER OF PAYMENT

 

All payments of principal and interest on this Note shall be made by bank
cashier's check or by wire transfer of immediately available funds to Payee’s
account at such other place as Payee shall designate to Maker in writing. If any
payment of principal or interest on this Note is due on a day that is not a
Business Day, such payment shall be due on the next succeeding Business Day, and
such extension of time shall be taken into account in calculating the amount of
interest payable under this Note. "Business Day" means any day other than a
Saturday, Sunday or legal holiday in the State of New York, USA.

 

1.3      SECURITY INTEREST

 

To secure the prompt payment and performance to the Payee of all amounts due or
owing hereunder, Maker hereby assigns, pledges and grants to Payee a continuing
security interest in and to and lien on all of its real and personal property,
wherever located, including, without limitation, all accounts (including,
without limitation, all deposit accounts, securities accounts and commodity
accounts), claims (including, without limitation, all existing and future tort
claims), chattel paper (including, without limitation, electronic chattel
paper), contract rights, letter of credit rights, documents, receivables,
equipment, general intangibles (including any and all partnership or membership
interests owned by Maker), investment property, instruments, inventory,
software, and all products and proceeds] (the “Collateral”). Maker shall take
all action that may be necessary, or that Payee may reasonably request, so as at
all times to maintain the validity, perfection, enforceability and priority of
Payee's security interest in and lien on the Collateral or to enable Payee to
protect, exercise or enforce its rights hereunder and in the Collateral. By its
signature hereto, Maker hereby authorizes Payee (at its option) to file, one or
more financing, continuation, or amendment statements pursuant to the Uniform
Commercial Code in form and substance satisfactory to Payee to the extent
necessary or desirable to perfect its security interest in the Collateral and
Maker covenants that no person shall be granted senior security rights. All
charges, expenses and fees Payee may incur in doing any of the foregoing, and
any local taxes relating thereto, shall be paid to Payee. The security interest
in the collateral granted under this Note is pari passu with the security
interests granted to Drury J. Gallagher, Nicholas Aynilian, Lester Caesar, Jan
Dulman, and Van Krikorian on the date hereof.

 

 

--------------------------------------------------------------------------------

 

 

2. DEFAULTS

 

2.1 EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events with respect to Maker
shall constitute an event of default hereunder ("Event of Default"):

 

(a)     If Maker shall fail to pay when due any payment of principal or interest
on this Note and such failure continues for ten (10) days after Payee notifies
Maker thereof in writing.

 

(b)     If, pursuant to or within the meaning of law relating to insolvency or
relief of debtors (a "Bankruptcy Law"), a Maker shall (i) commence a voluntary
case or proceeding; (ii) consent to the entry of an order for relief against it
in an involuntary case; (iii) consent to the appointment of a trustee, receiver,
assignee, liquidator or similar official; (iv) make an assignment for the
benefit of its creditors; or (v) admit in writing its inability to pay its debts
as they become due.

 

(c)     If a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against a Maker in an involuntary case;
(ii) appoints a trustee, receiver, assignee, liquidator or similar official for
Maker or substantially all of Maker's properties; or (iii) orders the
liquidation of Maker, and in each case the order or decree is not dismissed
within 30 days.

 

2.2 NOTICE BY MAKER

 

Maker shall notify Payee in writing within five days after the occurrence of any
Event of Default of which Maker acquires knowledge.

 

2.3 REMEDIES

 

Upon the occurrence of an Event of Default hereunder (unless all Events of
Default have been cured or waived by Payee), Payee may, at its option, (i) by
written notice to Maker, declare the entire unpaid principal balance of this
Note, together with all accrued interest thereon, immediately due and payable
regardless of any prior forbearance and (ii) exercise any and all rights and
remedies available to it under applicable law, including, without limitation,
the right to collect from Maker all sums due under this Note. Maker shall pay
all reasonable costs and expenses incurred by or on behalf of Payee in
connection with Payee's exercise of any or all of its rights and remedies under
this Note, including, without limitation, reasonable attorneys' fees.

 

 

--------------------------------------------------------------------------------

 

 

3. MISCELLANEOUS

 

3.1 WAIVER

 

The rights and remedies of Payee under this Note shall be cumulative and not
alternative. No waiver by Payee of any right or remedy under this Note shall be
effective unless in a writing signed by Payee. Neither the failure nor any delay
in exercising any right, power or privilege under this Note will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege by Payee will preclude any other or further
exercise of such right, power or privilege or the exercise of any other right,
power or privilege. To the maximum extent permitted by applicable law, (a) no
claim or right of Payee arising out of this Note can be discharged by Payee, in
whole or in part, by a waiver or renunciation of the claim or right unless in a
writing signed by Payee; (b) no waiver that may be given by Payee will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on Maker will be deemed to be a waiver of any obligation of
Maker or of the right of Payee to take further action without notice or demand
as provided in this Note. Maker hereby waives presentment, demand, protest and
notice of dishonor and protest.

 

3.2 NOTICES

 

Any notice required or permitted to be given hereunder shall be given to the
principal addresses of Maker and Payee or as otherwise provided in writing.

 

3.3 SEVERABILITY

 

If any provision in this Note is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Note will remain in full
force and effect. Any provision of this Note held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

3.4 GOVERNING LAW AND ARBITRATION

 

This Note will be governed by and construed under the laws of the State of New
York without regard to conflicts-of-laws principles that would require the
application of any other law. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof will be settled by binding
arbitration in New York, New York, before a single arbitrator, which is agreed
to by all parties, in accordance with the rules of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator may be entered
by a party in any court having jurisdiction hereof.

 

 

--------------------------------------------------------------------------------

 

 

3.5 PARTIES IN INTEREST

 

This Note shall not be assigned or transferred by Payee without the express
prior written consent of Maker. Subject to the preceding sentence, this Note
will be binding in all respects upon Maker and inure to the benefit of Payee and
its successors and assigns.

 

3.6 SECTION HEADINGS; CONSTRUCTION

 

The headings of Sections in this Note are provided for convenience only and will
not affect its construction or interpretation. All references to "Section" or
"Sections" refer to the corresponding Section or Sections of this Note unless
otherwise specified. All words used in this Note will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the words "hereof' and "hereunder" and similar references refer to
this Note in its entirety and not to any specific section or subsection hereof,
the words "including" or "includes" do limit the preceding words or terms and
the word "or" is used in the inclusive sense. Maker acknowledges that it has had
the opportunity to consult with independent counsel before entering this
agreement.

 

IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first stated above.

 

MAKER

Global Gold Corporation

 

 

By:_____________________________

     Van Z. Krikorian, Chairman & CEO

 

 

 

Acknowledged and Agreed,

 

 

_______________________________

Ian Hague

 

 

--------------------------------------------------------------------------------

 

 

Global Gold Corporation

Promissory Note

 

$ 5,000.00      July 1, 2017

                                           

FOR VALUE RECEIVED including but not limited amounts due under prior agreements
being consolidated here, Global Gold Corporation, a Delaware corporation with
offices in Rye, New York ("Maker"), promises to pay to Nicholas J. Aynilian with
an address at 477 Colonial Road, Ridgewood, NJ 07450 ("Payee"), in lawful money
of the United States of America, the principal sum of Five Thousand Dollars
($5,000.), together with interest in arrears on the unpaid principal balance at
an annual rate equal to five percent (5%), in the manner provided below.
Interest shall be calculated on the basis of a year of 365 or 366 days, as
applicable, and charged for the actual number of days elapsed.

 

1. PAYMENTS AND SECURITY

 

1.1 PRINCIPAL AND INTEREST

 

The principal amount of this Note shall be due and payable after 2:00 pm on
September 1, 2017 on Payee’s demand.

 

1.2 MANNER OF PAYMENT

 

All payments of principal and interest on this Note shall be made by bank
cashier's check or by wire transfer of immediately available funds to Payee’s
account at such other place as Payee shall designate to Maker in writing. If any
payment of principal or interest on this Note is due on a day that is not a
Business Day, such payment shall be due on the next succeeding Business Day, and
such extension of time shall be taken into account in calculating the amount of
interest payable under this Note. "Business Day" means any day other than a
Saturday, Sunday or legal holiday in the State of New York, USA.

 

1.3      SECURITY INTEREST

 

To secure the prompt payment and performance to the Payee of all amounts due or
owing hereunder, Maker hereby assigns, pledges and grants to Payee a continuing
security interest in and to and lien on all of its real and personal property,
wherever located, including, without limitation, all accounts (including,
without limitation, all deposit accounts, securities accounts and commodity
accounts), claims (including, without limitation, all existing and future tort
claims), chattel paper (including, without limitation, electronic chattel
paper), contract rights, letter of credit rights, documents, receivables,
equipment, general intangibles (including any and all partnership or membership
interests owned by Maker), investment property, instruments, inventory,
software, and all products and proceeds] (the “Collateral”). Maker shall take
all action that may be necessary, or that Payee may reasonably request, so as at
all times to maintain the validity, perfection, enforceability and priority of
Payee's security interest in and lien on the Collateral or to enable Payee to
protect, exercise or enforce its rights hereunder and in the Collateral. By its
signature hereto, Maker hereby authorizes Payee (at its option) to file, one or
more financing, continuation, or amendment statements pursuant to the Uniform
Commercial Code in form and substance satisfactory to Payee to the extent
necessary or desirable to perfect its security interest in the Collateral and
Maker covenants that no person shall be granted senior security rights. All
charges, expenses and fees Payee may incur in doing any of the foregoing, and
any local taxes relating thereto, shall be paid to Payee. The security interest
in the collateral granted under this Note is pari passu with the security
interests granted to Drury J. Gallagher, Ian Hague, Lester Caesar, Jan Dulman,
and Van Krikorian on the date hereof.

 

 

--------------------------------------------------------------------------------

 

 

2. DEFAULTS

 

2.1 EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events with respect to Maker
shall constitute an event of default hereunder ("Event of Default"):

 

(a)     If Maker shall fail to pay when due any payment of principal or interest
on this Note and such failure continues for ten (10) days after Payee notifies
Maker thereof in writing.

 

(b)     If, pursuant to or within the meaning of law relating to insolvency or
relief of debtors (a "Bankruptcy Law"), a Maker shall (i) commence a voluntary
case or proceeding; (ii) consent to the entry of an order for relief against it
in an involuntary case; (iii) consent to the appointment of a trustee, receiver,
assignee, liquidator or similar official; (iv) make an assignment for the
benefit of its creditors; or (v) admit in writing its inability to pay its debts
as they become due.

 

(c)     If a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against a Maker in an involuntary case;
(ii) appoints a trustee, receiver, assignee, liquidator or similar official for
Maker or substantially all of Maker's properties; or (iii) orders the
liquidation of Maker, and in each case the order or decree is not dismissed
within 30 days.

 

2.2 NOTICE BY MAKER

 

Maker shall notify Payee in writing within five days after the occurrence of any
Event of Default of which Maker acquires knowledge.

 

2.3 REMEDIES

 

Upon the occurrence of an Event of Default hereunder (unless all Events of
Default have been cured or waived by Payee), Payee may, at its option, (i) by
written notice to Maker, declare the entire unpaid principal balance of this
Note, together with all accrued interest thereon, immediately due and payable
regardless of any prior forbearance and (ii) exercise any and all rights and
remedies available to it under applicable law, including, without limitation,
the right to collect from Maker all sums due under this Note. Maker shall pay
all reasonable costs and expenses incurred by or on behalf of Payee in
connection with Payee's exercise of any or all of its rights and remedies under
this Note, including, without limitation, reasonable attorneys' fees.

 

 

--------------------------------------------------------------------------------

 

 

3. MISCELLANEOUS

 

3.1 WAIVER

 

The rights and remedies of Payee under this Note shall be cumulative and not
alternative. No waiver by Payee of any right or remedy under this Note shall be
effective unless in a writing signed by Payee. Neither the failure nor any delay
in exercising any right, power or privilege under this Note will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege by Payee will preclude any other or further
exercise of such right, power or privilege or the exercise of any other right,
power or privilege. To the maximum extent permitted by applicable law, (a) no
claim or right of Payee arising out of this Note can be discharged by Payee, in
whole or in part, by a waiver or renunciation of the claim or right unless in a
writing signed by Payee; (b) no waiver that may be given by Payee will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on Maker will be deemed to be a waiver of any obligation of
Maker or of the right of Payee to take further action without notice or demand
as provided in this Note. Maker hereby waives presentment, demand, protest and
notice of dishonor and protest.

 

3.2 NOTICES

 

Any notice required or permitted to be given hereunder shall be given to the
principal addresses of Maker and Payee or as otherwise provided in writing.

 

3.3 SEVERABILITY

 

If any provision in this Note is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Note will remain in full
force and effect. Any provision of this Note held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

3.4 GOVERNING LAW AND ARBITRATION

 

This Note will be governed by and construed under the laws of the State of New
York without regard to conflicts-of-laws principles that would require the
application of any other law. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof will be settled by binding
arbitration in New York, New York, before a single arbitrator, which is agreed
to by all parties, in accordance with the rules of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator may be entered
by a party in any court having jurisdiction hereof.

 

 

--------------------------------------------------------------------------------

 

 

3.5 PARTIES IN INTEREST

 

This Note shall not be assigned or transferred by Payee without the express
prior written consent of Maker. Subject to the preceding sentence, this Note
will be binding in all respects upon Maker and inure to the benefit of Payee and
its successors and assigns.

 

3.6 SECTION HEADINGS; CONSTRUCTION

 

The headings of Sections in this Note are provided for convenience only and will
not affect its construction or interpretation. All references to "Section" or
"Sections" refer to the corresponding Section or Sections of this Note unless
otherwise specified. All words used in this Note will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the words "hereof' and "hereunder" and similar references refer to
this Note in its entirety and not to any specific section or subsection hereof,
the words "including" or "includes" do limit the preceding words or terms and
the word "or" is used in the inclusive sense. Maker acknowledges that it has had
the opportunity to consult with independent counsel before entering this
agreement.

 

IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first stated above.

 

MAKER

Global Gold Corporation

 

 

By:_____________________________

     Van Z. Krikorian, Chairman & CEO

 

 

 

Acknowledged and Agreed,

 

 

_______________________________

Nicholas J. Aynilian                    

 

 

--------------------------------------------------------------------------------

 

 

Global Gold Corporation

Promissory Note

 

$ 22,500.00    July 1, 2017

                                              

FOR VALUE RECEIVED including but not limited amounts due under prior agreements
being consolidated here, Global Gold Corporation, a Delaware corporation with
offices in Rye, New York ("Maker"), promises to pay to Lester Caesar with an
address at 8 Elizabeth Court, Briarcliff Manor, NY 10510, ("Payee"), in lawful
money of the United States of America, the principal sum of Twenty Two Thousand
Five Hundred Dollars ($22,500.00), together with interest in arrears on the
unpaid principal balance at an annual rate equal to five percent (5%), in the
manner provided below. Interest shall be calculated on the basis of a year of
365 or 366 days, as applicable, and charged for the actual number of days
elapsed.

 

1. PAYMENTS AND SECURITY

 

1.1 PRINCIPAL AND INTEREST

 

The principal amount of this Note shall be due and payable after 2:00 pm on
September 1, 2017 on Payee’s demand.

 

1.2 MANNER OF PAYMENT

 

All payments of principal and interest on this Note shall be made by bank
cashier's check or by wire transfer of immediately available funds to Payee’s
account at such other place as Payee shall designate to Maker in writing. If any
payment of principal or interest on this Note is due on a day that is not a
Business Day, such payment shall be due on the next succeeding Business Day, and
such extension of time shall be taken into account in calculating the amount of
interest payable under this Note. "Business Day" means any day other than a
Saturday, Sunday or legal holiday in the State of New York, USA.

 

1.3      SECURITY INTEREST

 

To secure the prompt payment and performance to the Payee of all amounts due or
owing hereunder, Maker hereby assigns, pledges and grants to Payee a continuing
security interest in and to and lien on all of its real and personal property,
wherever located, including, without limitation, all accounts (including,
without limitation, all deposit accounts, securities accounts and commodity
accounts), claims (including, without limitation, all existing and future tort
claims), chattel paper (including, without limitation, electronic chattel
paper), contract rights, letter of credit rights, documents, receivables,
equipment, general intangibles (including any and all partnership or membership
interests owned by Maker), investment property, instruments, inventory,
software, and all products and proceeds] (the “Collateral”). Maker shall take
all action that may be necessary, or that Payee may reasonably request, so as at
all times to maintain the validity, perfection, enforceability and priority of
Payee's security interest in and lien on the Collateral or to enable Payee to
protect, exercise or enforce its rights hereunder and in the Collateral. By its
signature hereto, Maker hereby authorizes Payee (at its option) to file, one or
more financing, continuation, or amendment statements pursuant to the Uniform
Commercial Code in form and substance satisfactory to Payee to the extent
necessary or desirable to perfect its security interest in the Collateral and
Maker covenants that no person shall be granted senior security rights. All
charges, expenses and fees Payee may incur in doing any of the foregoing, and
any local taxes relating thereto, shall be paid to Payee. The security interest
in the collateral granted under this Note is pari passu with the security
interests granted to Drury J. Gallagher, Nicholas Aynilan, Ian Hague, Jan
Dulman, and Van Krikorian on the date hereof.

 

 

--------------------------------------------------------------------------------

 

 

2. DEFAULTS

 

2.1 EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events with respect to Maker
shall constitute an event of default hereunder ("Event of Default"):

 

(a)     If Maker shall fail to pay when due any payment of principal or interest
on this Note and such failure continues for ten (10) days after Payee notifies
Maker thereof in writing.

 

(b)     If, pursuant to or within the meaning of law relating to insolvency or
relief of debtors (a "Bankruptcy Law"), a Maker shall (i) commence a voluntary
case or proceeding; (ii) consent to the entry of an order for relief against it
in an involuntary case; (iii) consent to the appointment of a trustee, receiver,
assignee, liquidator or similar official; (iv) make an assignment for the
benefit of its creditors; or (v) admit in writing its inability to pay its debts
as they become due.

 

(c)     If a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against a Maker in an involuntary case;
(ii) appoints a trustee, receiver, assignee, liquidator or similar official for
Maker or substantially all of Maker's properties; or (iii) orders the
liquidation of Maker, and in each case the order or decree is not dismissed
within 30 days.

 

2.2 NOTICE BY MAKER

 

Maker shall notify Payee in writing within five days after the occurrence of any
Event of Default of which Maker acquires knowledge.

 

2.3 REMEDIES

 

Upon the occurrence of an Event of Default hereunder (unless all Events of
Default have been cured or waived by Payee), Payee may, at its option, (i) by
written notice to Maker, declare the entire unpaid principal balance of this
Note, together with all accrued interest thereon, immediately due and payable
regardless of any prior forbearance and (ii) exercise any and all rights and
remedies available to it under applicable law, including, without limitation,
the right to collect from Maker all sums due under this Note. Maker shall pay
all reasonable costs and expenses incurred by or on behalf of Payee in
connection with Payee's exercise of any or all of its rights and remedies under
this Note, including, without limitation, reasonable attorneys' fees.

 

 

--------------------------------------------------------------------------------

 

 

3. MISCELLANEOUS

 

3.1 WAIVER

 

The rights and remedies of Payee under this Note shall be cumulative and not
alternative. No waiver by Payee of any right or remedy under this Note shall be
effective unless in a writing signed by Payee. Neither the failure nor any delay
in exercising any right, power or privilege under this Note will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege by Payee will preclude any other or further
exercise of such right, power or privilege or the exercise of any other right,
power or privilege. To the maximum extent permitted by applicable law, (a) no
claim or right of Payee arising out of this Note can be discharged by Payee, in
whole or in part, by a waiver or renunciation of the claim or right unless in a
writing signed by Payee; (b) no waiver that may be given by Payee will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on Maker will be deemed to be a waiver of any obligation of
Maker or of the right of Payee to take further action without notice or demand
as provided in this Note. Maker hereby waives presentment, demand, protest and
notice of dishonor and protest.

 

3.2 NOTICES

 

Any notice required or permitted to be given hereunder shall be given to the
principal addresses of Maker and Payee or as otherwise provided in writing.

 

3.3 SEVERABILITY

 

If any provision in this Note is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Note will remain in full
force and effect. Any provision of this Note held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

3.4 GOVERNING LAW AND ARBITRATION

 

This Note will be governed by and construed under the laws of the State of New
York without regard to conflicts-of-laws principles that would require the
application of any other law. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof will be settled by binding
arbitration in New York, New York, before a single arbitrator, which is agreed
to by all parties, in accordance with the rules of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator may be entered
by a party in any court having jurisdiction hereof.

 

 

--------------------------------------------------------------------------------

 

 

3.5 PARTIES IN INTEREST

 

This Note shall not be assigned or transferred by Payee without the express
prior written consent of Maker. Subject to the preceding sentence, this Note
will be binding in all respects upon Maker and inure to the benefit of Payee and
its successors and assigns.

 

3.6 SECTION HEADINGS; CONSTRUCTION

 

The headings of Sections in this Note are provided for convenience only and will
not affect its construction or interpretation. All references to "Section" or
"Sections" refer to the corresponding Section or Sections of this Note unless
otherwise specified. All words used in this Note will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the words "hereof' and "hereunder" and similar references refer to
this Note in its entirety and not to any specific section or subsection hereof,
the words "including" or "includes" do limit the preceding words or terms and
the word "or" is used in the inclusive sense. Maker acknowledges that it has had
the opportunity to consult with independent counsel before entering this
agreement.

 

IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first stated above.

 

MAKER

Global Gold Corporation

 

 

By:_____________________________

     Van Z. Krikorian, Chairman & CEO

 

 

 

Acknowledged and Agreed,

 

 

_______________________________

Lester Caesar

 

 

--------------------------------------------------------------------------------

 

 

Global Gold Corporation

Promissory Note

 

$ 992,567.53 July 1, 2017

                                                 

FOR VALUE RECEIVED including but not limited amounts due under prior agreements
being consolidated here, Global Gold Corporation, a Delaware corporation with
offices in Rye, New York ("Maker"), promises to pay to Jan Dulman with an
address at 13 Hickory Place, Livingston, NJ 07039 ("Payee"), in lawful money of
the United States of America, the principal sum of Nine Hundred Ninety Two
Thousand Five Hundred Sixty Seven Dollars and Fifty Three Cents ($992,567.53),
together with interest in arrears on the unpaid principal balance at an annual
rate equal to five percent (5%), in the manner provided below. Interest shall be
calculated on the basis of a year of 365 or 366 days, as applicable, and charged
for the actual number of days elapsed.

 

1. PAYMENTS AND SECURITY

 

1.1 PRINCIPAL AND INTEREST

 

The principal amount of this Note shall be due and payable after 2:00 pm on
September 1, 2017 on Payee’s demand.

 

1.2 MANNER OF PAYMENT

 

All payments of principal and interest on this Note shall be made by bank
cashier's check or by wire transfer of immediately available funds to Payee’s
account at such other place as Payee shall designate to Maker in writing. If any
payment of principal or interest on this Note is due on a day that is not a
Business Day, such payment shall be due on the next succeeding Business Day, and
such extension of time shall be taken into account in calculating the amount of
interest payable under this Note. "Business Day" means any day other than a
Saturday, Sunday or legal holiday in the State of New York, USA.

 

1.3      SECURITY INTEREST

 

To secure the prompt payment and performance to the Payee of all amounts due or
owing hereunder, Maker hereby assigns, pledges and grants to Payee a continuing
security interest in and to and lien on all of its real and personal property,
wherever located, including, without limitation, all accounts (including,
without limitation, all deposit accounts, securities accounts and commodity
accounts), claims (including, without limitation, all existing and future tort
claims), chattel paper (including, without limitation, electronic chattel
paper), contract rights, letter of credit rights, documents, receivables,
equipment, general intangibles (including any and all partnership or membership
interests owned by Maker), investment property, instruments, inventory,
software, and all products and proceeds] (the “Collateral”). Maker shall take
all action that may be necessary, or that Payee may reasonably request, so as at
all times to maintain the validity, perfection, enforceability and priority of
Payee's security interest in and lien on the Collateral or to enable Payee to
protect, exercise or enforce its rights hereunder and in the Collateral. By its
signature hereto, Maker hereby authorizes Payee (at its option) to file, one or
more financing, continuation, or amendment statements pursuant to the Uniform
Commercial Code in form and substance satisfactory to Payee to the extent
necessary or desirable to perfect its security interest in the Collateral and
Maker covenants that no person shall be granted senior security rights. All
charges, expenses and fees Payee may incur in doing any of the foregoing, and
any local taxes relating thereto, shall be paid to Payee. The security interest
in the collateral granted under this Note is pari passu with the security
interests granted to Drury J. Gallagher, Nicholas Aynilian, Lester Caesar, Ian
Hague, and Van Krikorian on the date hereof.

 

 

--------------------------------------------------------------------------------

 

 

2. DEFAULTS

 

2.1 EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events with respect to Maker
shall constitute an event of default hereunder ("Event of Default"):

 

(a)     If Maker shall fail to pay when due any payment of principal or interest
on this Note and such failure continues for ten (10) days after Payee notifies
Maker thereof in writing.

 

(b)     If, pursuant to or within the meaning of law relating to insolvency or
relief of debtors (a "Bankruptcy Law"), a Maker shall (i) commence a voluntary
case or proceeding; (ii) consent to the entry of an order for relief against it
in an involuntary case; (iii) consent to the appointment of a trustee, receiver,
assignee, liquidator or similar official; (iv) make an assignment for the
benefit of its creditors; or (v) admit in writing its inability to pay its debts
as they become due.

 

(c)     If a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against a Maker in an involuntary case;
(ii) appoints a trustee, receiver, assignee, liquidator or similar official for
Maker or substantially all of Maker's properties; or (iii) orders the
liquidation of Maker, and in each case the order or decree is not dismissed
within 30 days.

 

2.2 NOTICE BY MAKER

 

Maker shall notify Payee in writing within five days after the occurrence of any
Event of Default of which Maker acquires knowledge.

 

2.3 REMEDIES

 

Upon the occurrence of an Event of Default hereunder (unless all Events of
Default have been cured or waived by Payee), Payee may, at its option, (i) by
written notice to Maker, declare the entire unpaid principal balance of this
Note, together with all accrued interest thereon, immediately due and payable
regardless of any prior forbearance and (ii) exercise any and all rights and
remedies available to it under applicable law, including, without limitation,
the right to collect from Maker all sums due under this Note. Maker shall pay
all reasonable costs and expenses incurred by or on behalf of Payee in
connection with Payee's exercise of any or all of its rights and remedies under
this Note, including, without limitation, reasonable attorneys' fees.

 

 

--------------------------------------------------------------------------------

 

 

3. MISCELLANEOUS

 

3.1 WAIVER

 

The rights and remedies of Payee under this Note shall be cumulative and not
alternative. No waiver by Payee of any right or remedy under this Note shall be
effective unless in a writing signed by Payee. Neither the failure nor any delay
in exercising any right, power or privilege under this Note will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege by Payee will preclude any other or further
exercise of such right, power or privilege or the exercise of any other right,
power or privilege. To the maximum extent permitted by applicable law, (a) no
claim or right of Payee arising out of this Note can be discharged by Payee, in
whole or in part, by a waiver or renunciation of the claim or right unless in a
writing signed by Payee; (b) no waiver that may be given by Payee will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on Maker will be deemed to be a waiver of any obligation of
Maker or of the right of Payee to take further action without notice or demand
as provided in this Note. Maker hereby waives presentment, demand, protest and
notice of dishonor and protest.

 

3.2 NOTICES

 

Any notice required or permitted to be given hereunder shall be given to the
principal addresses of Maker and Payee or as otherwise provided in writing.

 

3.3 SEVERABILITY

 

If any provision in this Note is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Note will remain in full
force and effect. Any provision of this Note held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

3.4 GOVERNING LAW AND ARBITRATION

 

This Note will be governed by and construed under the laws of the State of New
York without regard to conflicts-of-laws principles that would require the
application of any other law. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof will be settled by binding
arbitration in New York, New York, before a single arbitrator, which is agreed
to by all parties, in accordance with the rules of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator may be entered
by a party in any court having jurisdiction hereof.

 

 

--------------------------------------------------------------------------------

 

 

3.5 PARTIES IN INTEREST

 

This Note shall not be assigned or transferred by Payee without the express
prior written consent of Maker. Subject to the preceding sentence, this Note
will be binding in all respects upon Maker and inure to the benefit of Payee and
its successors and assigns.

 

3.6 SECTION HEADINGS; CONSTRUCTION

 

The headings of Sections in this Note are provided for convenience only and will
not affect its construction or interpretation. All references to "Section" or
"Sections" refer to the corresponding Section or Sections of this Note unless
otherwise specified. All words used in this Note will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the words "hereof' and "hereunder" and similar references refer to
this Note in its entirety and not to any specific section or subsection hereof,
the words "including" or "includes" do limit the preceding words or terms and
the word "or" is used in the inclusive sense. Maker acknowledges that it has had
the opportunity to consult with independent counsel before entering this
agreement.

 

IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first stated above.

 

MAKER

Global Gold Corporation

 

 

By:_____________________________

     Van Z. Krikorian, Chairman & CEO

 

 

 

Acknowledged and Agreed, except for contingent bonus amount,

 

 

_______________________________

Jan Dulman                    

 